                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 13, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

NELSON ROMERO,                               §
TDCJ # 01127658,                             §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 3:13-CV-98
                                             §
WILLIAM STEPHENS,                            §
                                             §
        Respondent.                          §

                      MEMORANDUM OPINION AND ORDER

       On April 26, 2018, this Court dismissed Romero’s petition for a writ of habeas

corpus and entered final judgment (Dkt. 49, Dkt. 50). Romero then filed two motions for

reconsideration, which the Court denied (Dkt. 54, Dkt. 58).        On August 19, 2019,

Romero filed a notice of appeal (Dkt. 59). The Court now ORDERS as follows:

       1.     Romero has filed a motion for documents, invoking 28 U.S.C. § 2250.

Because Romero does not identify any specific document relevant to his motion and has

not otherwise demonstrated a basis for the relief he seeks, his motion for documents (Dkt.

61) is DENIED.

       2.     Romero has filed a motion for Rule 60(b) relief.          Rule 60(b) is an

uncommon means for relief, and “final judgments should not be lightly reopened.” Lowry

Dev., L.L.C. v. Groves & Associates Ins., Inc., 690 F.3d 382, 385 (5th Cir. 2012) (internal

citation, alteration, and quotation marks omitted). A Rule 60(b) motion may not be used

to raise arguments that could have been raised prior to judgment or to argue new legal

theories. Dial One of the Mid-S., Inc. v. BellSouth Telecommunications, Inc., 401 F.3d


1/2
603, 607 (5th Cir. 2005). Because Romero presents no valid ground for relief, his motion

for Rule 60(b) relief (Dkt. 62) is DENIED.

      3.     Romero’s motion for leave to appeal in forma pauperis is incomplete

because Romero has not included a certified copy of his inmate trust fund account

statement. The motion to proceed in forma pauperis on appeal (Dkt. 64) therefore is

DENIED at this time without prejudice to reconsideration if Romero files an amended,

properly supported motion within thirty days from the date of this order.

      4.     Romero’s motion for a DKT-13 form (Dkt. 65) is GRANTED. The Court

INSTRUCTS the Clerk to mail a DKT-13 form to Romero.

      5.     Romero’s motion for extension of time to file his appeal (Dkt. 66) is

DENIED because the Court lacks authority to extend Fifth Circuit deadlines.

      6.     For the reasons previously stated (Dkt. 49), a certificate of appealability is

DENIED.

      The Clerk will send a copy of this order to the parties.

      SIGNED this day 13th day of September, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
